Title: To Thomas Jefferson from A. H. Brooks, 1 August 1822
From: Brooks, A. H.
To: Jefferson, Thomas


Sir
Staunton
August 1st 1822
I received your favor this day Stating that I informd you that I can put on a squaire a day. my Self and apprentice never did put on but verry little more than a squaire in a day nor do I beleave any man can do it, so I must have said we Could insted of my Self as to the price it was 5d not 5d 75 as to the Simplisity of the work I beleve a Carefull tinplateworker will Save as mutch tin as will pay any negros wages and a greate deale over if you will put youre self to the troble to Examen the Seames of work don on the  west range you will find that thare is a considerable  more tin put on that building then I put on buildings of the same sise. the machine comes next I have seene it and I would venter all that I posess if disposed to bet that I can turne more tin in three hours than Can be turnd with it in a day as to the cost of the covering that the negro don I think from the time he was covering the building next the roads thare Could be no Calculation made for it was a long time and  I think I was in that nabourhood twiste and it was not half done when I was thare last and I think it seven or Eight weeks from the first to the last time I heard severel say from the  waist of tin and the lenght of time Spent it would be Cheaper to give me my prise than otherwise in my other letter I laid down a rule by whitch you Could assertain the difference in time betweene  putting tin and wood but you have over looked it sapose I was to go from home forty or fifty miles to put on 20 squaire at 2d 50 what would I make it would take my self and a nother hand a bout a month frome the time we left home till we returned I Could not get any Jorneman to work out for less than twenty dollars and his board and washing which would cost me nearly twelve dollars which would be 32d then I would have 18d  for my months work and traveling Expence which would be if I went in the stage about seven dollars, and the weare and tarse of Close would bring it down to but a trifle. yess to less than ten dollars besides I must always give one dollar for the carriage of the machine it was to bring it down to five dollars in the month than I Earent Every weeke when I worked  peace work in baltemore I would heare mention that five dollars is the least that I have heard of  it Should be a good price because it is ingerous to the Eyes no pirson can work at it unless thare eys are verry good it has worsted mine some I would not accuse you with aiming at doing me an enjurey no Sir I beleave you would not harme  any man if you new it but I must insist upon it that you have not had an opper tunity of Judging what it is worth to cover with tin because it allways took us both  a about or many days as thare was squaires and I am Convinced that we could put more on than any three men.I am thankful for your attention and esteem to me and sorry that I have to troble you so mutch as to ask the same favour a second timeI am sincerely your friend and well wisherA. H. Brooks